28 Ill. App. 2d 362 (1960)
171 N.E.2d 673
Raphal Borrero and Jose Gonzales Gomez, Appellees,
v.
Elgin, Joliet & Eastern Railway Company, a Corporation, Appellant.
Gen. No. 48,136.
Illinois Appellate Court  First District, First Division.
December 29, 1960.
Rehearing denied February 9, 1961.
*363 Stevenson, Conaghan, Hackbert, Rooks & Pitts, of Chicago (Harlan L. Hackbert and Robert L. Hessee, of counsel) for appellant.
Fred Lambruschi and Caliendo & Connors, of Chicago (Fred Lambruschi, Herbert P. Veldenz and Vera E. Cuthbert, of counsel) for appellees.
(Abstract of Decision.)
Opinion by JUSTICE MURPHY.
Affirmed.
Not to be published in full.